Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S COMMNENT
Response to the Restriction/Election filed on 09/26/22, in which the appropriateness of the Restriction Requirement is respectfully traversed, with respect to independent claims have been fully considered and are persuasive.  Therefore, the Requirement for Restriction/Election filed on 07/26/22 has been withdrawn by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as fol--lows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
----
Claims 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is a computer related invention. The Computer-Implement Invention Guidelines issued by the U.S. Patent and Trademark Office describe the procedures for examining such inventions. The computer program or a storage medium claimed is merely a set of instruction per se. Since the computer/storage program is merely a set of instructions not embodied on a non-transitory computer readable medium to realize the computer program functionality, the claimed subject matter is not statutory. See MPEP 2106 IV. B.1. The Examiner recommends the applicant to replace “a storage medium” by “a non-transitory computer readable medium” so it compliances with 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For at least claims 1 and 10, the bodies of claims are unclear:
1) an element of “a determination unit” is not related with the other above elements such as a storage unit and a transmitting unit which raises the bodies of claims being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor; and also
2) the limitation “printing processing” is not defined in the bodies of claims.
Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between the elements of a determination unit and a storage unit and a transmission unit.


Allowable Subject Matter
Claims 8-9 are allowed.
Claims 8, 9 are independent claims
The following is an examiner's statement of reasons for allowance: 
As to claims 8 and 9, the present invention from the current application discloses an image processing system and method for “connecting with a server through a network by way of a relay device that allocates an IP address to a connected device, further comprising: determining that the connection state with the server is online if an IP address is allocated to the image processing apparatus while no operation log is stored in the storage unit; and permitting predetermined processing if the connection state with the server is online” which is allowable in combination with the other claimed limitations.
The closest prior art, which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above underlined limitations obvious.
Claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	 			Examiner’s Remark
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure:
	Kitagata (US P No. 10,802,779) discloses A print processing system comprising: a print server configured to convert document data into print data including a plurality of print data files; a first storage server; a second storage server; and an image processing apparatus configured to obtain the print data files and execute print processing, wherein the print server comprises a generation unit configured to generate an index file in response to an error occurring in processing for obtaining the print data files from the first storage server, the index file including acquisition source information about a print data file not yet obtained by the image processing apparatus, and a storing unit configured to store the not-yet-obtained print data file into the second storage server, and wherein the image processing apparatus comprises an application configured to obtain a print data file from a storage server via a first communication stream, and a controller configured to obtain a print data file from the application via a second communication stream and perform print processing, wherein, in response to the error occurring, a connection destination to which the application is connected via the first communication stream is switched from the first storage server to the second storage server while maintaining a state of connection between the application and the controller via the second communication stream.
Watanabe (US P No. 10,684,809) discloses the printing apparatus being operable in a network to establish a first session with a server external to the network in order to allow access from the server, being connected to a relay device provided in the network, and being operable in a first mode in which the printing apparatus functions as a gateway and a second mode in which the printing apparatus does not function as the gateway, and the computer readable program controlling the printing apparatus to perform processing comprising: communication processing for performing communicating with the server via the relay device while the first session is established; monitoring processing for continuously monitoring communication conditions with the relay device while the first session is established;

	Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Oct. 19,  2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672